DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1:
wherein the vehicle detects, as the gesture, either a second pressure that is higher than the first pressure on both of the first and second touchpads at approximately the same time or a third pressure that is higher than the first pressure on only one of the first and second touchpads while in the state of the enabled control of the controlled apparatus, and upon detecting the gesture, the vehicle executes, as control of the controlled apparatus associated with the gesture, different control between in a case of detecting the second pressure on both of the first and second touchpads at approximately the same time and in a case of detecting the third pressure on only the one of the first and second touchpads
In combination with all other claim limitations.

Claim 5:
wherein the main ECU detects, as the gesture, either a second pressure that is higher than the first pressure on both of the first and second touchpads at approximately the same time or a third pressure that is higher than the first pressure on only one of the first and second touchpads while in the state of the enabled control of the controlled apparatus, and upon detecting the gesture, the main ECU executes, as control of the controlled apparatus associated with the gesture, different control between in a case of detecting the second pressure on both of the first and second touchpads at approximately the same time and in a case of detecting the third pressure on only the one of the first and second touchpads
In combination with all other claim limitations.

Claim 6:
wherein the steering unit detects, as the gesture, either a second pressure that is higher than the first pressure on both of the first and second touchpads at approximately the same time or a third pressure that is higher than the first pressure on only one of the first and second touchpads while in the state of the enabled control of the controlled apparatus, and upon detecting the gesture, the steering unit executes, as control of the controlled apparatus associated with the gesture, different control between in a case of detecting the second pressure on both of the first and second touchpads at approximately the same time and in a case of detecting the third pressure on only the one of the first and second touchpads
In combination with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        5/3/2022